 1
                                                                    JS-6
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10                               )               Case No.: 8:18-cv-02271-JLS-ADS
     SAMANTHA NEWTON,            )
11                               )               ORDER FOR DISMISSAL WITH
                Plaintiff(s),    )               PREJUDICE
12                               )
           vs.                   )               Assigned to: Hon. Josephine L.
13                               )               Staton
     LIVE NATION ENTERTAINMENT, )
14   INC.; LA HONDA CENTER, LLC; )
     ANAHEIM DUCKS HOCKEY CLUB )
15   LLC; and DOES 1 to 20,      )
                                 )
16              Defendant(s).    )
                                 )
17
     //
18
19
           The stipulation is approved. The entire action is hereby dismissed
20
     with prejudice, including claims and counterclaims state herein against all
21
     parties, with each party to bear its own attorney’s fees and costs.
22
23
24
     Dated: October 1, 2019
25
26
                                              JOSEPHINE L. STATON
                                             ________________________________
27
                                             HON. JOSEPHINE L. STATON
28                                           UNITED STATES DISTRICT JUDGE

                                     -1-
                     ORDER FOR DISMISSAL WITH PREJUDICE
